United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                      April 27, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             04-60542
                         Summary Calendar


                        SAMMIE LEE SANDERS,

                                               Plaintiff-Apellant,

                              versus

                          SONYA SPILLERS,

                                               Defendant-Appellee.


          Appeal from the United States District Court
            for the Southern District of Mississippi
                        (5:02-CV-119-BN)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Sammie Lee Sanders, Mississippi prisoner #44506, appeals the

summary judgment granted Sonya Spillers, a nurse, against Sanders’

42 U.S.C. § 1983 action.     (Sanders’ motions for appointment of

counsel and to file an out-of-time reply brief are DENIED.)

     We review summary judgment de novo, “examining the evidence in

the light most favorable to [Sanders], the nonmovant”.    Duckett v.

City of Cedar Park, Tex., 950 F.2d 272, 276 (5th Cir. 1992)

(citation omitted).   Sanders maintains: he received no care for an


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
incident on 17 November 2001; and the failure by Spillers and the

medical staff to evaluate and treat him constituted deliberate

indifference to his serious medical needs.         Sanders contends his

submission of sick call requests is irrelevant to the state of his

health, and that his condition 17 days later was not determinative

of whether he suffered any permanent physical damage.

     Sanders complained about his back and breathing on 17 November

2001.    Medical personnel made rounds every day from 17 November to

4 December, when Sanders was taken to the medical unit; however,

the log indicated nothing abnormal.       On 4 December, a prison doctor

diagnosed a muscle spasm and prescribed ibuprofen and Flexeril.

Sanders’ vital signs, breathing, and pulmonary health all appeared

normal. A second doctor found nothing wrong with Sanders. Sanders

did not indicate the significance of whatever was found by later x-

rays, nor did he place into the record any documents reflecting the

x-rays into the record.      The evidence demonstrated no substantial

harm resulted because Sanders was not treated by medical personnel

between    17   November   and   4   December.   Summary   judgment   was

appropriate.     See Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir.

1993).

                                                            AFFIRMED




                                      2